Citation Nr: 0620580	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  95-37 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include viral ectasia as a residual of a viral 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from July 1967 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The April 1998 rating 
decision determined that new and material evidence was not 
received to reopen a previously denied claim for entitlement 
to service connection for residuals of a viral infection, 
then claimed as encephalitis.  The veteran perfected an 
appeal of that determination.

In a January 2001 decision, the Board determined that new and 
material evidence to reopen the previously denied claim was 
received, granted the veteran's appeal to that extent only, 
and directed further development.  In October 2003, the Board 
remanded the case to the RO via the Appeals Management Center 
(AMC) to complete the additional development.  See Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The AMC completed the 
additional development and returned the case to the Board for 
further appellate review.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), 38 U.S.C.A. § 5100 et 
seq., redefined the obligations of VA with respect to the 
duty to assist and mandated an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, implement the 
VCAA.  The VCAA became effective after the veteran filed his 
claim in 1997.  The Secretary of Veterans Affairs, however, 
determined that the VCAA is applicable to all claims filed 
before the date of enactment and not yet final as of that 
date.  66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).  Thus, the VCAA applies 
to the veteran's claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the claims file 
reflects no evidence that the veteran was provided with a 
VCAA-compliant notice.  The April 2004 AMC VCAA letter did 
not discuss what type of information and evidence was needed 
to substantiate the veteran's claim for service connection or 
the other required notice elements.  This procedural 
deficiency may be cured on remand by issuance of a proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In addition, the Board notes that the veteran's 
representative has argued that his cardiovascular disorder is 
related to PTSD.  Further, the November 2005 examination 
noted that the veteran's PTSD has occasionally brought on 
chest pain.  Further clarification is necessary to determine 
whether the veteran's cardiovascular disorder is permanently 
aggravated by service-connected PTSD.  

Ongoing medical records regarding treatment for the 
condition on appeal should also be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claim for service 
connection, to include secondary service 
connection.  See also 38 C.F.R. § 3.159 
(2005).  The notice should also advise the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should also ensure that VA 
treatment records dating since October 
2005 are obtained and associated with the 
claims file.

3.  After the development requested above 
is completed to the extent possible, the RO 
should return the veteran's claims file to 
the examiner who conducted the November 
2005 cardiovascular examination, if 
possible. 

Following review of the claims file, the 
examiner should provide an opinion on 
whether the veteran's cardiovascular 
disorder is more likely, less likely, or as 
likely as not (50 percent probability) 
aggravated (permanently worsened beyond the 
normal progress of the disorder) by his 
service-connected PTSD.  If the examiner 
finds that any of the heart disease is 
aggravated by PTSD, he should quantify the 
degree of aggravation which is caused by 
the PTSD.

If the November 2005 examiner is 
unavailable, the review and opinion should 
be provided by a different physician who 
specializes in cardiovascular disorders.  
If the examiner determines that an opinion 
cannot be provided without another 
examination, one should be scheduled.
		
4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


